Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 5/03/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/03/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification should be submitted in a separate sheet.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "delay unit" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for attenuating acoustic frequencies” recited in claims 6, 14, and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner notes that the disclosure does not recite a specific structure or material which attenuates acoustic frequencies. Specifically, the disclosure states " The attenuation means may for example comprise acoustically insulating materials known per se in the prior art in order to attenuate the transmission" however, no specified materials have been recited. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 2015/0332635) (hereinafter Lau).
Re claim 1: Lau discloses a lighting device for a motor vehicle, comprising a matrix-array light source (120, fig. 4) having a matrix array (array of 110, fig. 1) of electroluminescent semiconductor element-based elementary light sources (110, fig. 1) (micro-LEDs, see para [0052]), and a circuit (410, fig. 4) for managing the supply of electrical power (see para [0032]) to at least one group of elementary light sources (120, fig. 4), the circuit (410) for managing the supply of electrical power comprising a control unit (414, fig. 4) and, for each elementary light source of the group (120), a switch element (426, fig. 4) for selectively connecting said elementary light source (110 selectively switched and driven by 510 and 520, fig. 5) to an electricity source (see para [0068]), the control unit (414) being further intended to control the open state of the switch elements (130) by means of a pulse-width-modulation binary control signal (610, fig. 6) (PWM generator, see para [0054]), wherein the emitting area of each of the elementary light sources (surface of 110, fig. 1) is smaller than or equal to 0.2 mm2 (14.7µm2, see 

Re claim 2: Lau discloses the frequency of the control signal is higher than or equal to 1 kHz (48 MHz, see para [0055]).  

Re claims 3 and 11: Lau discloses said group of elementary light sources (120, fig. 1) comprises all of the elementary light sources of the matrix array of elementary light sources (110, fig. 1) with respect to claims 3 and 11.

Re claims 4 and 12: Lau discloses the circuit (410, fig. 4) for managing the supply of electrical power is configured to control the open state of the switch elements (110 selectively switched and driven by 510 and 520, fig. 5) of at least two groups of elementary light sources of the matrix array of elementary light sources in alternation (circuit capable of alternatingly powering the light sources, see para [0055]) with respect to claims 4 and 12.

Re claim 5 and 13: Lau discloses the matrix-array light source (120, fig. 2) comprises an integrated circuit (130, fig. 2) (display driver) in contact with the matrix array of light sources (120), and in that the integrated circuit (130) comprises at least a portion of the circuit (410, fig. 4) for managing the supply of electrical power (see fig. 4) to the elementary light sources (110) with respect to claims 5 and 13.

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2015/0332635) in view of Reinprecht (US 2018/0101084).
Re claims 6, 14 and 19: As best understood, Lau fails to teach the device comprises an absorber for attenuating acoustic frequencies.
Reinprecht teaches a lighting device (100a, fig. 1) comprises an absorber (43, fig. 1) for attenuating acoustic frequencies (see para [0018] and [0092]) with respect to claims 6, 14 and 19.
Therefore, in view of Reinprecht, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an absorber for attenuating acoustic frequencies for the lighting device of Lau, in order to absorb sound in the lighting device.

s 7-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2015/0332635) in view of Tsuzaki (JP 2016203863) (refer to IDS filed 5/03/2021).
Re claim 7: Lau fails to teach the integrated circuit comprises, for each of the elementary light sources of the matrix array of elementary light sources, a delay unit configured to delay, by a predetermined duration, the supply of power to the elementary source following reception of a command from the control signal.  
Tsuzaki teaches an integrated circuit (38, fig. 5) comprises, for each of the elementary light sources (11, fig. 3) of the matrix array of elementary light sources (see fig. 3), a delay unit (52, fig. 3) configured to delay (control timing, see para [0046]), by a predetermined duration (see fig. 6), the supply of power to the elementary source (11) following reception of a command from the control signal (see para [0046]).
Therefore, in view of Tsuzaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add delay units to the integrated circuit where the integrated circuit comprises, for each of the elementary light sources of the matrix array of elementary light sources, a delay unit configured to delay, by a predetermined duration, the supply of power to the elementary source following reception of a command from the control signal, in order to selectively control the timing and lighting of the light sources.

Re claim 8: Lau fails to teach the delay unit of each elementary light source is functionally connected to the delay unit of another elementary light source, the arrangement being such that the delay for the second elementary light source starts only to elapse once the delay of the first elementary light source has elapsed.  

Therefore, in view of Tsuzaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add delay units to the integrated circuit where the delay unit of each elementary light source is functionally connected to the delay unit of another elementary light source, the arrangement being such that the delay for the second elementary light source starts only to elapse once the delay of the first elementary light source has elapsed, in order to selectively control the timing and lighting of the light sources.

Re claims 9 and 16: Lau fails to teach the delay for each elementary light source is identical.  
Tsuzaki teaches the delay (delay of 51a-51e, fig. 3) for each elementary light source (11, fig. 3) is identical (1 ms each, see para [0045]) with respect to claims 9 and 16.
Therefore, in view of Tsuzaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add delay units to the integrated circuit where the delay for each elementary light source is identical, in order to selectively control the timing and lighting of the light sources.

Re claims 10, 17 and 20: Lau fails to teach the delay unit comprises a memory element for recording a delay value.  
claims 10, 17 and 20.
Therefore, in view of Tsuzaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add delay units to the integrated circuit where the delay unit comprises a memory element for recording a delay value, in order to selectively control the timing and lighting of the light sources.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2015/0332635) in view of Reinprecht (US 2018/0101084) as applied to claim 6 above, and further in view of Tsuzaki (JP 2016203863).
Re claim 15: Lau in view of Reinprecht fails to teach the integrated circuit comprises, for each of the elementary light sources of the matrix array of elementary light sources, a delay unit configured to delay, by a predetermined duration, the supply of power to the elementary source following reception of a command from the control signal.  
Tsuzaki teaches an integrated circuit (38, fig. 5) comprises, for each of the elementary light sources (11, fig. 3) of the matrix array of elementary light sources (see fig. 3), a delay unit (52, fig. 3) configured to delay (control timing, see para [0046]), by a predetermined duration (see fig. 6), the supply of power to the elementary source (11) following reception of a command from the control signal (see para [0046]).
Therefore, in view of Tsuzaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add delay units to the integrated circuit where the integrated circuit comprises, for each of the elementary light sources of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama et al. (US 2019/0202344), Buthker (US 9,769,898), Ichikawa (US 9,840,186), and Nelson et al. (US 9,974,135) disclose a similar lighting device with switching units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ZHENG SONG/Primary Examiner, Art Unit 2875